*545—In an action to recover damages for personal injuries, the defendant third-party plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered February 3, 1988, as granted the third-party defendant’s motion for a preclusion order to the extent of directing the defendant third-party plaintiff to serve further responses to questions 2 and 5 of the third-party defendant’s demand for a bill of particulars.
Ordered that the order is modified, by adding a provision thereto that if the defendant third-party plaintiff presently lacks sufficient knowledge to further respond to questions 2 and 5 of the third-party defendant’s demand, it should so state under oath and thereafter promptly serve a further response upon the third-party defendant if and when the requisite knowledge is acquired; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements, and the defendant third-party plaintiff’s time to serve its further responses or to state under oath that it lacks sufficient knowledge with respect to the demanded information is extended until . 20 days after service upon it of a copy of this decision and order, with notice of entry.
Contrary to the defendant third-party plaintiff’s contention, the Supreme Court did not err, as a matter of law, by directing further responses to questions 2 and 5 of the third-party defendant’s demand for a bill of particulars. We note that question 5 requires the identification of the specific elevator parts claimed to be defective and the particularization of the nature of the defect claimed as to each part (see, Ferrigno v General Motors Corp., 134 AD2d 479, 480-481). To the extent that the defendant third-party plaintiff lacks knowledge to furnish the further responses to questions 2 and 5, it should state so under oath and thereafter promptly serve a further response upon the third-party defendant "if and when [it] acquire[s] the knowledge” (see, Ferrigno v General Motors Corp., supra, at 481). Mangano, J. P., Brown, Lawrence and Eiber, JJ., concur.